Citation Nr: 0712988	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-44 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
appendectomy.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right thumb 
injury.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety reaction.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for intestinal 
obstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
June 1952.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In April 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, through his representative, to advance 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

The Board additionally notes that in February 2004, the 
veteran reported that he had been treated in service for 
lymphogranuloma and Chancroid.  A Surgeon General's Office 
record reflects that the veteran was diagnosed in service 
with "Chancroid (Ducrey's bacillus)."  In March 2005 
written argument from the veteran's representative, it was 
noted that the veteran had been diagnosed with esophageal 
ulcer and that such disability could be related to the 
Chancroid diagnosed in service.  As such, the Board liberally 
construes raised claims for service connection for 
lymphogranuloma, for Chancroid, and for esophageal ulcer.  As 
these claims have not been adjudicated by the RO, they are 
not before the Board; hence, the claims for service 
connection for lymphogranuloma, for Chancroid, and for 
esophageal ulcer are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for residuals of an 
appendectomy, as well as his petitions to reopen claims for 
service connection for right thumb injury, for anxiety 
reaction, and for intestinal obstruction.  Although notified 
of the denials that same month, the veteran did not appeal 
the decision.  

2.  Additional evidence associated with the claims file since 
the RO's September 2002 denial does not relate to an 
unestablished fact necessary to substantiate a claim for 
service connection for residuals of an appendectomy, for 
right thumb injury, for anxiety reaction, or for intestinal 
obstruction.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision that denied the veteran's 
claim for service connection for residuals of an 
appendectomy, and petitions to reopen claims for service 
connection for a right thumb injury, for anxiety reaction, 
and for intestinal obstruction is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the September 2002 decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claims for service connection for residuals of an 
appendectomy, for right thumb injury, for anxiety reaction, 
and for intestinal obstruction are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claims for service 
connection on appeal has been accomplished.  

In this respect, through June 2002 and December 2003 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims and the evidence needed to substantiate 
his claims.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2002 and December 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to submit any 
information or evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Here, the Board finds that the veteran has been provided, " 
. . . the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that these claims must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  Specifically, 
following the RO's issuance of the most recent notice letter 
in December 2003, the veteran's claims were re-adjudicated in 
November 2004.  Furthermore, although notice with respect to 
the award of an effective date or disability rating elements 
particular to the veteran's claims has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  Here, through the June 2002 and 
December 2003 notice letters, as well as the November 2004 
statement of the case, the veteran was placed on notice of 
the criteria for new and material evidence; the need, with 
respect to certain of his claims, to submit evidence of a 
current disability; and the need to submit competent evidence 
relating his claimed disabilities to service (in part, the 
basis for the RO's previous denial in September 2002).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has attempted to obtain the veteran's service 
medical records.  In June 1977, the National Personnel 
Records Center (NPRC) notified the RO that the veteran's 
service medical records were unavailable and believed to have 
been destroyed in a fire at that facility.  A subsequent 
request for records from the Surgeon General's Office (SGO) 
resulted in a limited number of SGO records (information 
obtained from hospital admission cards); these have been 
associated with the claims file.  

Otherwise, the veteran has been given the opportunity to 
submit evidence and has provided written argument in support 
of his claims.  Identified outpatient treatment records from 
the VA Medical Center (VAMC) in Wichita, Kansas, have been 
obtained.  Neither the veteran nor his representative has 
otherwise identified, and the record does not otherwise 
indicate, existing records pertinent to the previously denied 
claims on appeal that need to be obtained.  In other words, 
the Board is aware of no circumstances in this matter that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the veteran's claims.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

With this in mind, the Board notes that in a report of August 
1977 VA Social & Industrial Survey, the veteran was noted as 
receiving treatment from a psychiatrist, a "Dr. S.S. 
Jehan".  Medical records associated with the veteran's 
treatment from Dr. Jehan are not associated with the claims 
file.  The veteran was requested in the above-noted June 2002 
and December 2003 notice letters, in particular, to identify 
private medical providers and submit the appropriate medical 
releases (VA Form 21-4142) to allow the RO to obtain any 
available medical records from those providers.  The veteran 
has failed to provide any medical release to obtain records 
from Dr. Jehan.  The Board notes that it is not apparent 
what, if any, relevant information any available records from 
Dr. Jehan would provide in this case.  In this regard, an 
August 1977 VA psychiatric examination diagnosed the veteran 
with anxiety but related the disability to his physical 
disabilities.  Therefore, further evidentiary development to 
attempt to obtain any available records from Dr. Jehan is not 
warranted.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion with respect to the issues 
on appeal, the Board notes, as reflected below, that new and 
material evidence to reopen the veteran's claims has not been 
received.  Given the standard of the new regulation, the 
Board finds that VA did not have a duty to obtain a medical 
examination or medical opinion in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  

II.  Analysis

In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for residuals of an 
appendectomy, as well as his petitions to reopen previously 
denied claims for service connection for a right thumb 
injury, for anxiety reaction, and for intestinal obstruction.  
The veteran was notified of the decision the same month but 
did not appeal.  Thus, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  In September 2003, the 
veteran sought to reopen his claims.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claims was the September 2002 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In this case, the veteran has contended that soon after basic 
training he underwent an appendectomy in Trieste, Italy.  He 
has reported that his right thumb was biopsied at Fitzsimmons 
Army Hospital in 1948, that he injured his "thumb" at Scott 
Air Force Base, that he later sprained his right hand/thumb 
while in Korea in 1950, and that he broke his "thumb" in 
Japan.  The veteran has also contended that he was 
hospitalized for three months in Osaka, Japan, for anxiety 
neurosis and that he underwent surgery at Scott Air Force 
Base for an intestinal obstruction.  

As noted above, the veteran's service medical records are not 
available for review.  Attempts by the RO to obtain the 
veteran's service medical records from the NPRC have proven 
unsuccessful.  Notwithstanding that a limited number of SGO 
records associated with the veteran's in-service treatment 
have been obtained, in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this respect, the SGO medical records, in particular, 
reflect that the veteran was treated for osteochondroma 
associated with the metacarpal and phalanges of the thumb in 
Korea in October 1950.  It was noted that the veteran 
underwent additional treatment at Osaka Army Hospital in 
Japan.  Whether the noted treatment was for the right or left 
thumb is not evident.  Furthermore, in November 1950, the 
veteran was treated for anxiety neurosis at an Army hospital 
also in Japan.  

Post-service medical evidence reflects a November 1976 
private medical report in which the veteran was noted as 
reporting that he had had surgery for an intestinal 
obstruction two years earlier.  A later report of November 
1976 Wesley Medical Center examination reflects that, on 
evaluation of the veteran's abdomen there was a vertical scar 
at the right of the midline about 15-20 centimeters in 
length.  The veteran was also noted to suffer from depressive 
neurosis by history as well as chronic alcoholism.  

A report of August 1977 VA Social and Industrial Survey 
reflects the veteran's report of undergoing surgery in the 
Army for an intestinal obstruction.  He also reported having 
had a severe mental breakdown as a result of combat in Korea.  
The veteran indicated that he saw many friends killed in 
combat and went off the deep end.  In addition, the veteran 
reported that he sprained his right thumb and also had a 
tumor removed from his right hand.  The veteran was 
reportedly in tears as he related this information.  

A report of August 1977 VA psychiatric examination reflects 
the veteran report that his nervous condition was secondary 
to his physical disabilities.  The examiner's diagnosis 
included anxiety, mixed type, secondary to physical 
disabilities.  A report of August 1977 VA general examination 
reflects a well-healed epigastric scar of the abdomen.  The 
veteran's right thumb joints were noted as good but the 
veteran claimed that he couldn't control his thumb or his 
right little finger.  The veteran's grip was noted as poor.  
The examiner's diagnosis was old injury of the right thumb 
without fractures on X-ray but poor grasp; and history of 
intestinal obstruction, none found.  

VA outpatient treatment notes, dated in May 1992, reflect the 
veteran's treatment for depression along with suicidal and 
homicidal ideation.  

In the September 2002 rating decision, the RO found that 
there was no evidence of any residuals of an appendectomy, or 
that medical evidence related any claimed right thumb injury, 
anxiety reaction, or intestinal obstruction to the veteran's 
period of service.  Furthermore, there was a lack of any 
current anxiety reaction disorder or intestinal blockage.  In 
reaching its decision, the RO considered the SGO records and 
the medical evidence, above, then of record.  

Evidence received since the final September 2002 rating 
decision consists of the veteran's contentions as well as 
outpatient treatment records from the Wichita VAMC.  
Notwithstanding the veteran's contentions, where, as here, 
resolution of the issues on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Furthermore, none of the medical 
records from the Wichita VAMC reflect treatment or diagnoses 
associated with residuals of an appendectomy, a right thumb 
injury, anxiety neurosis, or intestinal obstruction.   

Therefore, the Board finds that the evidence received since 
the final September 2002 RO decision is new in the sense that 
it was not previously before agency decision makers.  
However, none of the evidence is material for purposes of 
reopening the claims for service connection for residuals of 
an appendectomy, for a right thumb injury, for anxiety 
neurosis, or for intestinal obstruction.  In this case, none 
of the evidence received raises a reasonable possibility of 
substantiating any of the veteran's claims.  38 C.F.R. § 
3.156(a).  Here, as noted above, the basis of the prior 
denials of the veteran's claims was either the lack of a 
current disability or the lack of evidence relating any of 
the claimed disabilities to service.  None of the evidence 
received since the September 2002 RO decision reflects any 
such competent evidence or medical opinion in this regard.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
residuals of an appendectomy, for a right thumb injury, for 
anxiety neurosis, or for intestinal obstruction have not been 
met, and the appeal must be denied.  As new and material 
evidence to reopen the finally disallowed claims has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of an appendectomy is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for right thumb injury is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for anxiety neurosis is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for intestinal obstruction is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


